Exhibit 10.46

ARTHUR J. GALLAGHER & CO.

2014 LONG-TERM INCENTIVE PLAN

I. INTRODUCTION

1.1 Purposes. The purposes of the Arthur J. Gallagher & Co. 2014 Long-Term
Incentive Plan (this “Plan”) are (i) to align the interests of the Company’s
stockholders and the recipients of Awards under this Plan by increasing the
proprietary interest of such recipients in the Company’s growth and success,
(ii) to advance the interests of the Company by attracting and retaining
directors, officers and other employees, and (iii) to motivate such persons to
act in the long-term best interests of the Company and its stockholders. As of
the effective date of the Plan, no further awards shall be granted under the
Prior Plans, as defined in Section 1.2.

1.2 Certain Definitions.

“Agreement” shall mean the written agreement evidencing an Award hereunder
between the Company and the recipient of such Award.

“Automatic Exercise Date” shall mean the last business day of the term of an
Option or SAR.

“Award” shall mean an Option, Restricted Stock Award, Restricted Stock Unit
Award, a Performance Unit Award, or a SAR, which may be awarded or granted under
the Plan (collectively, “Awards”).

“Board” shall mean the Board of Directors of the Company.

“Change in Control” shall have the meaning set forth in Section 6.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Committee designated by the Board, consisting of two
or more members of the Board, each of whom shall be (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, (ii) an
“outside director” within the meaning of Section 162(m) of the Code and
(iii) “independent” within the meaning of the rules of the New York Stock
Exchange or, if the Common Stock is not listed on the New York Stock Exchange,
within the meaning of the rules of the principal national stock exchange on
which the Common Stock is then traded. Any reference herein to the Committee
shall be deemed to include any person to whom any duty of the Committee has been
delegated pursuant to Section 1.3.

“Common Stock” shall mean the common stock, par value $1.00 per share, of the
Company.

“Company” shall mean Arthur J. Gallagher & Co., a Delaware corporation, or any
successor thereto.

“Directors Option” shall have the meaning set forth in Section 5.2.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing transaction price (or, at the
discretion of the Committee, the real time price) of a share of Common Stock as
reported on the New York Stock Exchange on the date as of which such value is
being determined or, if the Common Stock is not listed on the New York Stock
Exchange, the closing transaction price of a share of Common Stock on the
principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided, however, that if the Common Stock is not
listed on a national stock exchange or if Fair Market Value for any date cannot
be so determined, Fair Market Value shall be determined by the Committee by
whatever means or method as the Committee, in the good faith exercise of its
discretion and in accordance with the applicable provisions of Section 409A of
the Code, shall at such time deem appropriate. For purposes of
Section 2.1(c)(i)(B), Section 2.1(c)(i)(C) and Section 6.5, the Fair Market
Value of any shares of Common Stock shall be the market value determined by such
methods or procedures as shall be established from time to time by the
Committee.

“Free-Standing SAR” shall mean a SAR which is not granted in tandem with, or by
reference to, an Option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or cash with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised.



--------------------------------------------------------------------------------

“Full Value Award” shall mean any Award settled in shares of Common Stock other
than (i) an Option or (ii) a SAR.

“Incentive Stock Option” shall mean an Option that meets the requirements of
Section 422 of the Code, or any successor provision, which is intended by the
Committee to constitute an Incentive Stock Option and is specified to be an
Incentive Stock Option in the applicable Award Agreement.

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.

“Nonqualified Stock Option” shall mean an Option which is not an Incentive Stock
Option.

“Option” shall mean a right to purchase shares of Common Stock at a specified
exercise price, and includes both Incentive Stock Options and Nonqualified Stock
Options.

“Participant” shall mean a person who has been granted an Award.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an Option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such Award, or, in the case of a
Restricted Stock Unit Award, to the holder’s receipt of the shares of Common
Stock subject to such Award or of payment with respect to such Award.

To the extent necessary for an Award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder,
such criteria and objectives shall include one or more of the following
objective corporate-wide or subsidiary, division, operating unit or individual
measures, stated in either absolute terms or relative terms, such as rates of
growth or improvement: (i) the attainment by a share of Common Stock of a
specified Fair Market Value for a specified period of time, (ii) earnings per
share, (iii) return to stockholders, (iv) return on assets, (v) return on
equity, (vi) revenue, (vii) cash flow, (viii) operating expense reduction,
(ix) return on investment, (x) return on capital, (xi) operating margin,
(xii) net income, (xiii) earnings before interest, taxes, depreciation,
amortization and/or change in estimated earnout payables or net earnings (either
before or after interest, taxes, depreciation, amortization and/or change in
estimated earnout payables), (xiv) operating earnings, (xv) net cash provided by
operations, and (xvi) strategic business criteria, consisting of one or more
objectives such as (A) geographic business expansion goals, (B) cost targets,
(C) customer satisfaction ratings, (D) reductions in errors and omissions,
(E) reductions in lost business, (F) management of employment practices and
employee benefits, (G) supervision of litigation, (H) satisfactory audit scores,
(I) productivity, (J) efficiency, and (K) goals relating to acquisitions or
divestitures, or any combination of the foregoing. With respect to participants
who are not “covered employees” within the meaning of Section 162(m) of the Code
and who, in the Committee’s judgment, are not likely to be a covered employees
at any time during the applicable Performance Period, the performance goals
established for the Performance Period may consist of any objective
corporate-wide or subsidiary, division, operating unit or individual measures,
whether or not listed herein. Performance Measures shall be subject to such
other special rules and conditions as the Committee may establish at any time
within the time prescribed by Section 162(m) of the Code.

In the sole discretion of the Committee, but subject to Section 162(m) of the
Code, the Committee may provide that one or more objectively determinable
adjustments shall be made to one or more of the Performance Measures. Such
adjustments may include one or more of the following: (i) items related to a
change in accounting principles or applicable law; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under GAAP; (ix) items
attributable to any stock dividend, stock split, combination or exchange of
shares occurring during the Performance Period; (x) any other items of
significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; or (xiv) items relating to any
other unusual or nonrecurring events or changes in applicable laws, accounting
principles or business conditions. For all Awards intended to qualify as
qualified performance-based compensation under Section 162(m) of the Code, such
determinations shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.

“Performance Option” shall mean an Incentive Stock Option or Nonqualified Stock
Option, the grant of which or the exercisability of all or a portion of which is
contingent upon the attainment of specified Performance Measures within a
specified Performance Period.

 

2



--------------------------------------------------------------------------------

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an Award shall be measured and
(ii) the conditions to vesting applicable to an Award shall remain in effect.

“Performance Unit” shall mean a right to receive, contingent upon the attainment
of specified Performance Measures within a specified Performance Period, a
specified cash amount or, in lieu thereof, shares of Common Stock having a Fair
Market Value equal to such cash amount.

“Performance Unit Award” shall mean an Award of Performance Units under this
Plan.

“Prior Plans” shall mean the Company’s 2009 Long-Term Incentive Plan and the
Company’s 2011 Long-Term Incentive Plan.

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

“Restricted Stock Award” shall mean an Award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof, the Fair Market Value of such share of Common Stock in
cash, which shall be contingent upon the expiration of a specified Restriction
Period and which may, in addition thereto, be contingent upon the attainment of
specified Performance Measures within a specified Performance Period.

“Restricted Stock Unit Award” shall mean an Award of Restricted Stock Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such Award, and
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect. With the exception of Awards to Non-Employee Directors,
Substitute Awards, performance-based Awards under Section 3.2(b) or 3.3(b) and
in the event of a Participant’s death, disability, retirement or other
termination of employment, the minimum Restriction Period before any portion of
a Restricted Stock Award or Restricted Stock Unit Award shall vest shall be
three years.

“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

“Stock Award” shall mean a Restricted Stock Award or a Restricted Stock Unit
Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

“Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or SAR.

“Tandem SAR” shall mean a SAR which is granted in tandem with, or by reference
to, an Option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
Option, shares of Common Stock (which may be Restricted Stock) or cash with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of shares of Common Stock subject to such Option, or portion
thereof, which is surrendered.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

1.3 Administration. This Plan shall be administered by the Committee. Any one or
a combination of the following Awards may be made under this Plan to eligible
persons: (i) Options to purchase shares of Common Stock in the form of Incentive
Stock Options or Nonqualified Stock Options (which may include Performance
Options), (ii) SARs in the form of Tandem SARs or Free-Standing SARs,
(iii) Stock Awards in the form of Restricted Stock Awards or Restricted Stock
Unit Awards and (iv) Performance Unit Awards. The Committee shall, subject to
the terms of this Plan, select eligible persons for participation in this Plan
and determine the form, amount and timing of each Award to such persons and, if
applicable, the number of shares of Common Stock, the number of SARs,

 

3



--------------------------------------------------------------------------------

the number of Restricted Stock Units and the number of Performance Units subject
to such an Award, the exercise price or base price associated with the Award,
the time and conditions of exercise or settlement of the Award and all other
terms and conditions of the Award, including, without limitation, the form of
the Agreement evidencing the Award. The Committee may, in its sole discretion
and for any reason at any time, subject to the requirements of Section 162(m) of
the Code and regulations thereunder in the case of an Award intended to be
qualified performance-based compensation, take action such that (i) any or all
outstanding Options and SARs shall become exercisable in part or in full,
(ii) all or a portion of the Restriction Period applicable to any outstanding
Restricted Stock or Restricted Stock Units shall lapse, (iii) all or a portion
of the Performance Period applicable to any outstanding Restricted Stock,
Restricted Stock Units, Performance Options or Performance Units shall lapse and
(iv) the Performance Measures (if any) applicable to any outstanding Award shall
be deemed to be satisfied at the maximum or any other level. The Committee shall
have the authority, subject to the terms of this Plan: (x) to interpret this
Plan and the application thereof, establish rules and regulations it deems
necessary or desirable for the administration of this Plan; (y) to impose,
incidental to the grant of an Award, conditions with respect to the Award, such
as limiting competitive employment or other activities or applying the Company’s
compensation recovery policy, as amended from time to time; and (z) to amend any
outstanding Awards; provided, however, that if any such amendment impairs in any
material way a Participant’s rights with respect to such Award, such amendment
shall also be subject to the Participant’s consent. All such interpretations,
rules, regulations and conditions shall be conclusive and binding on all
parties.

Subject to applicable law and applicable rules and regulations of the New York
Stock Exchange, the Committee may delegate some or all of its power and
authority hereunder to the Board or to the President and Chief Executive Officer
or other executive officer of the Company as the Committee deems appropriate;
provided, however, that (i) the Committee may not delegate its power and
authority to the Board or the President and Chief Executive Officer or other
executive officer of the Company with regard to the grant of an Award to any
person who is a “covered employee” within the meaning of Section 162(m) of the
Code or who, in the Committee’s judgment, is likely to be a covered employee at
any time during the period an Award hereunder to such employee would be
outstanding and (ii) the Committee may not delegate its power and authority to
the President and Chief Executive Officer or other executive officer of the
Company with regard to the selection for participation in this Plan of an
officer, Non-Employee Director or other person subject to Section 16 of the
Exchange Act or decisions concerning the timing, pricing or amount of an Award
to such an officer, Non-Employee Director or other person.

No member of the Board or Committee, and neither the President and Chief
Executive Officer nor any other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith, and the members of the Board and the Committee and the
President and Chief Executive Officer or other executive officer shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law (except as otherwise may be provided in the
Company’s Certificate of Incorporation and/or By-laws) and under any directors’
and officers’ liability insurance that may be in effect from time to time.

Each member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Subsidiary, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company or the Committee to assist in the
administration of the Plan.

1.4 Eligibility. Participants in this Plan shall consist of such officers, other
employees and Non-Employee Directors of the Company and its Subsidiaries as the
Committee in its sole discretion may select from time to time. The Committee’s
selection of a person to participate in this Plan at any time shall not require
the Committee to select such person to participate in this Plan at any other
time. For purposes of this Plan, references to employment by the Company shall
also mean employment by a Subsidiary.

1.5 Shares Available.

(a) Share Reserve and Full Value Award Limit. Subject to adjustment as provided
in Section 6.7 and to all other limits set forth in this Section 1.5, the
maximum aggregate number of shares of Common Stock that shall be available for
all Awards under this Plan is equal to the sum of: (i) 9,000,000; plus (ii) the
number of shares of Common Stock under the Prior Plans that are not subject to
outstanding awards as of the effective date of this Plan; plus (iii) the number
of shares of Common Stock subject to any awards granted under the Prior Plans as
of the effective date of this Plan that are settled for cash, forfeited,
expired, or for any reason are cancelled or terminated, without resulting in the
issuance of shares of Common Stock.

Of the total number of shares of Common Stock authorized for grant under the
Plan, no more than 2,000,000 Shares may be used for Full Value Awards. Subject
to adjustment as provided in Section 6.7, the number of shares of Common Stock
authorized for grant as Incentive Stock Options shall be no more than the total
number of shares of Common Stock authorized for grant under the Plan under
Section 1.5(a)(i).

 

4



--------------------------------------------------------------------------------

(b) Counting Shares Against the Share Reserve. Any shares of Common Stock that
are subject to Awards shall be counted against the share reserve limit in
Section 1.5 as one (1) share of Common Stock for every one (1) share of Common
Stock granted.

(c) Substitute Awards. Substitute Awards shall not reduce the shares of Common
Stock authorized for grant under the Plan. Additionally, to the extent permitted
by NYSE Listed Company Manual Section 303A.08 or other applicable stock exchange
rules, in the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio of formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
shares of Common Stock authorized for grant under the Plan; provided, that
Awards using such available shares shall not be made after the date awards could
have been made under the terms of the pre-existing plan, absent the acquisition
or combination, and shall only be made to individuals who were not employed by
or providing services to the Company or its Subsidiaries immediately prior to
such acquisition or combination.

(d) Shares Available for Subsequent Issuance. If any shares of Common Stock
subject to an Award are forfeited, canceled, terminated or expire, or an Award
is settled for cash (in whole or in part), the shares of Common Stock subject to
such Award shall, to the extent of such forfeiture, cancelation, termination,
expiration or cash settlement, again be available for Awards under the Plan.
Shares of Common Stock tendered to or withheld by the Company to satisfy tax
withholding requirements upon the vesting of Awards other than Options and SARs
shall also become available for issuance under the Plan.

(e) Shares Not Available for Subsequent Issuance. Notwithstanding anything in
this Section 1.5 to the contrary, shares of Common Stock subject to an Award
under this Plan (or the Prior Plans) may not be made available for issuance
under this Plan if such shares are: (i) shares that were subject to a
stock-settled SAR and were not issued upon the net settlement or net exercise of
such SAR; (ii) shares used to pay the exercise price of an Option; (iii) shares
delivered to or withheld by the Company to pay withholding taxes related to an
Option or a SAR; or (iv) shares repurchased on the open market with the proceeds
of an Option exercise.

(f) Source of Shares. Shares of Common Stock to be delivered under this Plan
shall be made available from authorized and unissued shares of Common Stock, or
authorized and issued shares of Common Stock reacquired and held as treasury
shares or otherwise or a combination thereof.

(g) Award Limitations. To the extent necessary for an Award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder: (i) the maximum number of shares of Common Stock with
respect to which Options or SARs or a combination thereof may be granted during
any fiscal year of the Company to any person shall be 200,000, subject to
adjustment as provided in Section 6.7; (ii) the maximum number of shares of
Common Stock with respect to which Stock Awards subject to Performance Measures
may be granted during any fiscal year of the Company to any person shall be
100,000, subject to adjustment as provided in Section 6.7; (iii) the maximum
amount that may be payable with respect to cash-settled Performance Units
granted during any fiscal year of the Company to any person shall be $5,000,000;
and (iv) the maximum number of shares of Common Stock with respect to which
stock-settled Performance Units granted during any fiscal year of the Company to
any person shall be 100,000.

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1 Stock Options. The Committee may, in its discretion, grant Options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each Option, or portion thereof, that is not an Incentive Stock
Option shall be a Nonqualified Stock Option. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of shares of Common Stock
with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or Subsidiary) exceeds
the amount (currently $100,000) established by the Code, such Options shall
constitute Nonqualified Stock Options.

Options may be granted in addition to, or in lieu of, any other compensation
payable to officers, other employees and Non-Employee Directors, and in all
cases shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an Option and the purchase price per share of Common Stock
purchasable upon exercise of the Option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of a Nonqualified Stock Option or an Incentive Stock Option shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such Option; provided

 

5



--------------------------------------------------------------------------------

further, that if an Incentive Stock Option shall be granted to any person who,
at the time such Option is granted, owns capital stock possessing more than 10
percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or Subsidiary) (a “Ten Percent Holder”), the
purchase price per share of Common Stock shall not be less than the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option. Notwithstanding the foregoing, the
purchase price per share of Common Stock purchasable upon exercise of an Option
granted pursuant to a Substitute Award may be less than 100% of the Fair Market
Value of a share of Common Stock on the date of grant, provided, that such
purchase price complies with the requirements of Sections 409A and 422 of the
Code, as applicable.

(b) Option Period and Exercisability. The period during which an Option may be
exercised shall be determined by the Committee; provided, however, that no
Incentive Stock Option or Nonqualified Stock Option shall be exercised later
than 7 years after its date of grant; provided further, that if an Incentive
Stock Option shall be granted to a Ten Percent Holder, such Option shall not be
exercised later than five years after its date of grant. The Committee may, in
its discretion, determine that an Option is to be granted as a Performance
Option and may establish an applicable Performance Period and Performance
Measures which shall be satisfied or met as a condition to the grant of such
Option or to the exercisability of all or a portion of such Option. The
Committee shall determine whether an Option shall become exercisable in
cumulative or non-cumulative installments and in part or in full at any time.
Each Option granted under the Plan shall become vested and exercisable, in whole
or in part, at such time or times during its term as set forth in the Agreement;
provided, however, no shares underlying an Option shall vest prior to the date
that is three years from the date of grant (with the exception of Options
granted to Non-Employee Directors, Substitute Awards and in the event of a
Participant’s death, disability, retirement or other termination of employment).
An exercisable Option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.

(c) Method of Exercise. An Option may be exercised, to the extent then
exercisable, (i) by delivering a written or electronic notice to the Company’s
stock plan administrator in a form satisfactory to the Committee specifying the
number of whole shares of Common Stock to be purchased and accompanying such
notice with payment therefor in full (or arrangement made for such payment to
the Company’s satisfaction) either (A) in cash or check, (B) by delivery (either
actual delivery or by attestation procedures established by the Company) of
shares of Common Stock having a Fair Market Value equal to the aggregate
purchase price payable by reason of such exercise, (C) authorizing the Company
or stock plan administrator to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value equal to the amount
necessary to satisfy such obligation, (D) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company to whom the
optionee has submitted an irrevocable notice of exercise or (E) a combination of
(A), (B) and (C), in each case to the extent set forth in the Agreement relating
to the Option, (ii) if applicable, by surrendering to the Company any Tandem
SARs which are cancelled by reason of the exercise of the Option and (iii) by
executing such documents as the Company may reasonably request. Any fraction of
a share of Common Stock which would be required to pay such purchase price shall
be disregarded and the remaining amount due shall be paid in cash by the
optionee. No shares of Common Stock shall be issued and no certificate
representing Common Stock shall be delivered until the full purchase price
therefor and any withholding taxes thereon, as described in Section 6.5, have
been paid (or arrangement made for such payment to the Company’s satisfaction).

(d) Automatic Exercise of In-the-Money Options. The Committee, in its sole
discretion, may provide in an Award Agreement or otherwise that any Option
outstanding on the Automatic Exercise Date with an exercise price per share of
Common Stock that is less than the Fair Market Value per share of Common Stock
as of such date shall automatically and without further action by any
Participant (or, in the event of Participant’s death, Participant’s personal
representative or estate) or the Company be exercised on the Automatic Exercise
Date if the Committee, in its sole discretion, determines that such exercise
would provide economic benefit to the Participant after payment of the exercise
price, applicable taxes and any expenses to effect the exercise. In the sole
discretion of the Committee, payment of the exercise price of any Option may be
made pursuant to Section 2.1(c)(i)(C) or (D), and the Company may deduct or
withhold an amount sufficient to satisfy all taxes associated with such exercise
in accordance with Section 6.5(ii)(C) or (D). Unless otherwise determined by the
Committee, this Section 2.1(d) shall not apply to an Option if the Participant
of such Option incurs a termination of employment or service on or before the
Automatic Exercise Date.

2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to a SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

 

6



--------------------------------------------------------------------------------

(a) Number of SARs and Base Price. The number of SARs subject to an Award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related Option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR. Notwithstanding the foregoing, the base price of a
SAR granted pursuant to a Substitute Award may be less than 100% of the Fair
Market Value of a share of Common Stock on the date of grant, provided, that
such base price complies with the requirements of Section 409A of the Code.

(b) Exercise Period and Exercisability. The period for the exercise of a SAR
shall be determined by the Committee; provided, however, that no Tandem SAR
shall be exercised later than the expiration, cancellation, forfeiture or other
termination of the related Option and no Free-Standing SAR shall be exercised
later than 7 years after its date of grant. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of a SAR or to the exercisability of all or a portion of
a SAR. The Committee shall determine whether a SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time.
Each SAR granted under the Plan shall become vested and exercisable, in whole or
in part, at such time or times during its term as set forth in the Agreement;
provided, however, no shares underlying a SAR shall vest prior to the date that
is three years from the date of grant (with the exception of SARs granted to
Non-Employee Directors, Substitute Awards and in the event of a Participant’s
death, disability, retirement or other termination of employment). An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole shares of Common Stock and, in the case of a
Free-Standing SAR, only with respect to a whole number of SARs. If a SAR is
exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with
Section 3.2(c), or such shares shall be transferred to the holder in book entry
form with restrictions on the Shares duly noted, and the holder of such
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.2(d). Prior to the exercise of a SAR, the
holder of such SAR shall have no rights as a stockholder of the Company with
respect to the shares of Common Stock subject to such SAR.

(c) Method of Exercise. A Tandem SAR may be exercised, to the extent then
exercisable, (i) by delivering a written or electronic notice to the Company’s
stock plan administrator in a form satisfactory to the Committee specifying the
number of whole SARs which are being exercised, (ii) by surrendering to the
Company any Options which are cancelled by reason of the exercise of the Tandem
SAR and (iii) by executing such documents as the Company may reasonably request.
A Free-Standing SAR may be exercised, to the extent then exercisable, (A) by
delivering a written or electronic notice to the Company’s stock plan
administrator in a form satisfactory to the Committee specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request.

(d) Automatic Exercise of In-the-Money SARs. The Committee, in its sole
discretion, may provide in an Award Agreement or otherwise that any SAR
outstanding on the Automatic Exercise Date with a base price per share of Common
Stock that is less than the Fair Market Value per share of Common Stock as of
such date shall automatically and without further action by any Participant (or,
in the event of Participant’s death, Participant’s personal representative or
estate) or the Company be exercised on the Automatic Exercise Date if the
Committee, in its sole discretion, determines that such exercise would provide
economic benefit to the Participant after payment of the applicable taxes and
any expenses to effect the exercise. In the sole discretion of the Committee,
the Company may deduct or withhold an amount sufficient to satisfy all taxes
associated with such exercise in accordance with Section 6.5(ii)(C) or (D).
Unless otherwise determined by the Committee, this Section 2.2(d) shall not
apply to a SAR if the Participant of such SAR incurs a termination of employment
or service on or before the Automatic Exercise Date.

2.3 Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an Option or SAR upon a
termination of employment or service with the Company of the holder of such
Option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, shall be determined by the Committee.

2.4 Limitations.

(a) No Repricing. Notwithstanding anything in this Plan to the contrary and
subject to Section 6.7, without the prior approval of the stockholders of the
Company, the Committee will not amend or replace any previously granted Option
or SAR in a transaction that constitutes a “repricing,” including but not
limited to: (i) the reduction, directly or indirectly, in the per-share price of
an outstanding Option or SAR by amendment, cancellation or substitution;
(ii) any action that is treated as a repricing under generally accepted
accounting principles; (iii) canceling an Option or SAR in exchange for another
Option, SAR or other equity security (unless the cancellation and exchange
occurs in connection with a merger, acquisition, or similar transaction); and
(iv) any other action that is treated as a repricing by the rules or regulations
of the New York Stock Exchange.

 

7



--------------------------------------------------------------------------------

(b) Buyout Provisions. The Committee may at any time offer to buy out for a
payment in cash an Option or SAR previously granted based on such terms and
conditions as the Committee will establish at the time that such offer is made.
Notwithstanding anything contained in this Section 2.4(b) to the contrary, the
Committee shall not be allowed to authorize the buyout of underwater Options or
SARs without the prior approval of the stockholders of the Company.

III. STOCK AWARDS

3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award or a Restricted Stock Unit Award.

3.2 Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the shares of Common
Stock subject to such Award (i) if the holder of such Award remains continuously
in the employment or service of the Company during the specified Restriction
Period and (ii) if specified Performance Measures (if any) are satisfied or met
during a specified Performance Period, and for the forfeiture of the shares of
Common Stock subject to such Award (x) if the holder of such Award does not
remain continuously in the employment or service of the Company during the
specified Restriction Period or (y) if specified Performance Measures (if any)
are not satisfied or met during a specified Performance Period. The Committee
may grant unrestricted shares of Common Stock to employees who have attained age
62. Any Performance Period shall be for a period of time not less than 12 months
for performance-based Awards.

(c) Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 6.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such Award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with
Section 6.5, the restrictions shall be removed from the requisite number of any
shares of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such Award.

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the holder of such Award shall have
all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution with respect to shares of Common Stock, other than
a regular cash dividend, shall be deposited with the Company and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made. Notwithstanding the foregoing, no dividends
will be paid at a time when any performance-based goals that apply to a
Restricted Stock Award have not been satisfied; until such goals are satisfied,
all dividends paid upon the shares of Common Stock underlying the Restricted
Stock Award shall be retained by the Company for the account of the Participant
and paid to the Participant (without interest) upon satisfaction of such goals
and revert back to the Company if such goals are not satisfied.

3.3 Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Unit Award shall be determined by the Committee.

 

8



--------------------------------------------------------------------------------

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such Award remains continuously
in the employment or service of the Company during the specified Restriction
Period and (ii) if specified Performance Measures (if any) are satisfied or met
during a specified Performance Period, and for the forfeiture of the shares of
Common Stock subject to such Award (x) if the holder of such Award does not
remain continuously in the employment or service of the Company during the
specified Restriction Period or (y) if specified Performance Measures (if any)
are not satisfied or met during a specified Performance Period. The Committee
may grant fully vested units representing the right to receive shares of Common
Stock to employees who have attained age 62. Any Performance Period shall be for
a period of time not less than 12 months for performance-based Awards.

(c) Settlement of Vested Restricted Stock Unit Awards. The Agreement relating to
a Restricted Stock Unit Award shall specify (i) whether such Award may be
settled in shares of Common Stock or cash or a combination thereof and
(ii) whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such Award.
Prior to the settlement of a Restricted Stock Unit Award, the holder of such
Award shall have no rights as a stockholder of the Company with respect to the
shares of Common Stock subject to such Award. Notwithstanding anything to the
contrary, no dividend equivalents will be paid at a time when any
performance-based goals that apply to the Restricted Stock Unit Award upon which
the dividend equivalents are paid have not been satisfied and will revert back
to the Company if such goals are not satisfied.

3.4 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such Award upon a termination of employment or service with the
Company of the holder of such Award, whether by reason of disability,
retirement, death or any other reason, shall be determined by the Committee.

IV. PERFORMANCE UNIT AWARDS

4.1 Performance Unit Awards. The Committee may, in its discretion, grant
Performance Unit Awards to such eligible persons as may be selected by the
Committee.

4.2 Terms of Performance Unit Awards. Performance Unit Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a) Number of Performance Units and Performance Measures. The number of
Performance Units subject to a Performance Unit Award and the Performance
Measures and Performance Period applicable to a Performance Unit Award shall be
determined by the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Performance Unit Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance Unit
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such Award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period. Any Performance Period shall be for a period of time not
less than 12 months for performance-based Awards.

(c) Settlement of Vested Performance Unit Awards. The Agreement relating to a
Performance Unit Award shall specify whether such Award may be settled in shares
of Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Unit Award is settled in shares of Restricted Stock,
such shares of Restricted Stock shall be issued to the holder in book entry form
or a certificate or certificates representing such Restricted Stock shall be
issued in accordance with Section 3.2(c) and the holder of such Restricted Stock
shall have such rights as a stockholder of the Company as determined pursuant to
Section 3.2(d). Prior to the settlement of a Performance Unit Award in shares of
Common Stock, including Restricted Stock, the holder of such Award shall have no
rights as a stockholder of the Company.

4.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Unit Award, or any forfeiture and cancellation
of such Award upon a termination of employment or service with the Company of
the holder of such Award, whether by reason of disability, retirement, death or
any other reason, shall be determined by the Committee.

 

9



--------------------------------------------------------------------------------

V. PROVISIONS RELATING TO NON-EMPLOYEE DIRECTORS

5.1 Eligibility. Each Non-Employee Director may be granted Options to purchase
shares of Common Stock in accordance with this Article V. All Options granted
under this Article V shall constitute Nonqualified Stock Options.

5.2 Elective Participation. Subject to the discretion of the Board or the
Nominating/Governance Committee, each Non-Employee Director may elect, prior to
December 31st of any year and in accordance with procedures to be specified by
the Committee, to receive a stock Option in lieu of all or part of the annual
cash retainer that would otherwise be payable to such Non-Employee Director for
service on the Board or any committee thereof during the 12-month period
following the date of the next annual meeting of stockholders (a “Directors
Option”). Each Directors Option shall be granted on, or as soon as
administratively practicable after, the date of the annual meeting of
stockholders next following the date of such election. The number of shares of
Common Stock subject to each Directors Option shall have a Fair Market Value as
of the date of grant equal to a multiple of the forgone amount of the retainer
otherwise payable to the Non-Employee Director, which multiple shall be
determined by the Board from time to time.

5.3 Directors Options. Each Directors Option shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable:

(a) Exercise Period and Exercisability. Each Directors Option shall become
exercisable (i) on the three-month anniversary of the date of grant with respect
to 25% of the shares subject to such Option, (ii) on the six-month anniversary
of the date of grant with respect to an additional 25% of the shares subject to
such Option, (iii) on the nine-month anniversary of the date of grant with
respect to an additional 25% of the shares subject to such Option and (iv) on
the 12-month anniversary of the date of grant with respect to the remaining
shares subject to such Option; provided, however, that such Director’s Option
shall become immediately exercisable upon a Non-Employee Director’s termination
of service on the Board for any reason other than gross misconduct by the
Non-Employee Director, as determined by the Board in its sole discretion. Each
Director’s Option shall expire and cease to be exercisable upon the later to
occur of (A) the termination of the Non-Employee Director’s service on the Board
or (B) 7 years after such date of grant.

(b) Purchase Price. The purchase price for the shares of Common Stock subject to
any Directors Option shall be equal to 100% of the Fair Market Value of a share
of Common Stock on the date of grant of such Directors Option. A Directors
Option, or portion thereof, may be exercised in whole or in part only with
respect to whole shares of Common Stock. Directors Options shall be exercisable
in accordance with Section 2.1(c).

5.4 Limitation on Awards to Non-Employee Directors. Notwithstanding any other
provision of the Plan, the aggregate grant date fair value of all Awards made to
any single Non-Employee Director in any calendar year shall not exceed $500,000,
excluding the value of Awards made during that year at the election of the
Non-Employee Director in lieu of all or a portion of annual Board and committee
cash retainers.

VI. GENERAL

6.1 Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval at the Company’s 2014 annual meeting of
stockholders and, if approved by the stockholders of the Company shall become
effective as of the date of such approval. This Plan shall terminate as of the
annual meeting of the Company’s stockholders that occurs during the year of the
seventh anniversary of its effective date, unless terminated earlier by the
Board, and Awards hereunder may be made at any time prior to the termination of
this Plan. Termination of this Plan shall not affect the terms or conditions of
any Award granted prior to termination. Upon the effective date of this Plan, no
further Awards shall be granted under the Prior Plans.

6.2 Amendment or Termination. The Board may amend or terminate this Plan as it
shall deem advisable, subject to any requirement of stockholder approval
required by applicable law, rule or regulation, including Section 162(m) of the
Code and any rule of the New York Stock Exchange, or, if the Common Stock is not
listed on the New York Stock Exchange, any rule of the principal national stock
exchange on which the Common Stock is then traded; provided, however, that no
amendment or termination may impair in any material way the rights of a holder
of an outstanding Award without the consent of such holder.

6.3 Agreement. Each Award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such Award. No Award shall
be valid until an Agreement is executed by the Company and the recipient of such
Award (for clarity, electronic acceptance of an agreement in accordance with the
procedures of the Company’s stock plan administrator shall be deemed to be
execution) and, upon execution by each party and delivery of the Agreement to
the Company within the time period specified by the Company, such Award shall be
effective as of the effective date set forth in the Agreement.

 

10



--------------------------------------------------------------------------------

6.4 Non-Transferability. No Award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such Award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes or a charitable
organization designated by the holder. Except to the extent permitted by the
foregoing sentence or the Agreement relating to an Award, each Award may be
exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person. Except as permitted by the
second preceding sentence, no Award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any Award, such Award and all rights thereunder shall
immediately become null and void.

6.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an Award made hereunder, payment by the holder of such Award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such Award. An Agreement may provide that (i) the
Company shall withhold or direct the withholding of whole shares of Common Stock
which would otherwise be delivered to a holder, having an aggregate Fair Market
Value equal to the amount necessary to satisfy any such obligation, or withhold
or direct the withholding of an amount of cash which would otherwise be payable
to a holder, in the amount necessary to satisfy any such obligation or (ii) the
holder may satisfy any such obligation by any of the following means: (A) a cash
payment to the Company, (B) delivery (either actual delivery or by attestation
procedures established by the Company) to the Company of previously owned whole
shares of Common Stock having an aggregate Fair Market Value equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company or its
stock plan administrator to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value or withhold an
amount of cash which would otherwise be payable to a holder, equal to the amount
necessary to satisfy any such obligation, (D) in the case of the exercise of an
Option and except as may be prohibited by applicable law, a cash payment by a
broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise or (E) any combination of (A), (B) and (C), in
each case to the extent set forth in the Agreement relating to the Award. Shares
of Common Stock to be delivered or withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Any fraction of a share of Common Stock which would
be required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the holder.

6.6 Restrictions on Shares. Each Award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any Award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

6.7 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
number and class of securities subject to each outstanding Option and the
purchase price per security, the terms of each outstanding SAR, the terms of
each outstanding Restricted Stock Award and Restricted Stock Unit Award,
including the number and class of securities subject thereto, the terms of each
outstanding Performance Unit, the maximum number of securities with respect to
which Options or SARs may be granted during any fiscal year of the Company to
any one grantee, the maximum number of shares of Common Stock that may be
awarded during any fiscal year of the Company to any one grantee pursuant to a
Stock Award that is subject to Performance Measures, and the maximum amount that
may be payable pursuant to any Performance Unit Award granted during any fiscal
year of the Company to any one grantee shall be equitably adjusted by the
Committee, such adjustments to be made in the case of outstanding Options and
SARs without an increase in the aggregate purchase price or base price. The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive. If any such adjustment would result in a fractional security
being (a) available under this Plan, such fractional security shall be
disregarded, or (b) subject to an Award under this Plan, the Company shall pay
the holder of such Award, in connection with the first vesting, exercise or
settlement of such Award, in whole or in part, occurring after such adjustment,
an amount in cash determined by multiplying (i) the fraction of such security
(rounded to the nearest hundredth) by (ii) the excess, if any, of (A) the Fair
Market Value on the vesting, exercise or settlement date over (B) the exercise
or base price, if any, of such Award.

 

11



--------------------------------------------------------------------------------

6.8 Change in Control.

(a) Notwithstanding any provision in this Plan or any Agreement, in the event of
a Change in Control, (i) all outstanding Options and SARs shall immediately
become exercisable in full, (ii) the Restriction Period applicable to any
outstanding Restricted Stock Award or Restricted Stock Unit Award shall lapse,
(iii) the Performance Period applicable to any outstanding Award shall lapse,
(iv) the Performance Measures applicable to any outstanding Award shall be
deemed to be satisfied at their target levels or, if greater, on a pro rata
basis based on actual achievement as of the date of the Change in Control, and
(v) the Board (as constituted prior to such Change in Control) may, in its
discretion: (1) require that shares of stock of the corporation resulting from
such Change in Control, or a parent corporation thereof, be substituted for some
or all of the shares of Common Stock subject to an outstanding Award, with an
appropriate and equitable adjustment to such Award as shall be determined by the
Board in accordance with Section 6.7; and/or (2) require outstanding Awards, in
whole or in part, to be surrendered to the Company by the holder, and to be
immediately cancelled by the Company, and to provide for the holder to receive
(A) a cash payment in an amount equal to (i) in the case of an Option or a SAR,
the number of shares of Common Stock then subject to the portion of such Option
or SAR surrendered multiplied by the excess, if any, of the highest per share
price offered to holders of Common Stock in any transaction whereby the Change
in Control takes place, over the purchase price or base price per share of
Common Stock subject to such Option or SAR, (ii) in the case of a Stock Award,
the number of shares of Common Stock then subject to the portion of such award
surrendered multiplied by the highest per share price offered to holders of
Common Stock in any transaction whereby the Change in Control takes place, and
(iii) in the case of a Performance Unit Award, the number of Performance Units
then subject to the portion of such award surrendered multiplied by the value of
the Performance Unit under the terms of the related Agreement; (B) shares of
capital stock of the corporation resulting from such Change in Control, or a
parent corporation thereof, having a fair market value not less than the amount
determined under clause (A) above; or (C) a combination of the payment of cash
pursuant to clause (A) above and the issuance of shares pursuant to clause
(B) above. The Board need not take the same action or actions with respect to
all Awards or portions of Awards with respect to all participants.

(b) For purposes of this Plan, a “Change in Control” shall occur if (a) any
person or group, as defined in Sections 13(d) and 14(d)(2) of the Exchange Act,
as amended, is or becomes the beneficial owner, directly or indirectly of
securities of the Company representing 50 percent or more of the combined voting
power of the Company’s outstanding securities then entitled to vote for the
election of directors; or (b) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
directors whose election by the Board or nomination for election by the
Company’s stockholders was approved by at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election was previously so approved cease for any reason to constitute at
least a majority thereof.

If and to the extent that any Award is determined by the Company to constitute
“non-qualified deferred compensation” subject to Section 409A of the Code and
such Award is payable to a participant upon a Change in Control, then no payment
shall be made pursuant to such Award unless such Change in Control constitutes a
“change in the ownership of the corporation,” “a change in effective control of
the corporation,” or “a change in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 409A of the Code;
provided that if such Change in Control does not constitute a “change in the
ownership of the corporation,” “a change in effective control of the
corporation,” or “a change in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 409A of the Code, then
the Award shall still fully vest upon such Change in Control, but shall be
payable upon the original schedule contained in the Award.

6.9 Deferrals. The Committee may determine that the delivery of shares of Common
Stock or the payment of cash, or a combination thereof, upon the exercise or
settlement of all or a portion of any Award (other than Awards of Incentive
Stock Options, Nonqualified Stock Options and SARs) made hereunder shall be
deferred, or the Committee may, in its sole discretion, approve deferral
elections made by holders of Awards. Deferrals shall be for such periods and
upon such terms as the Committee may determine in its sole discretion, subject
to the requirements of Section 409A of the Code.

6.10 No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any Award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.

6.11 Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an Award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

 

12



--------------------------------------------------------------------------------

6.12 Designation of Beneficiary. To the extent permitted by the Committee, a
participant may, by completing and returning the appropriate form provided by
the Company or its stock plan administrator, name a beneficiary or beneficiaries
to receive any payment to which such participant may become entitled under this
Plan in the event of his or her death. To the extent permitted by the Committee,
a participant may change his or her beneficiary or beneficiaries from time to
time by submitting a new form in accordance with the procedures established by
the Company and/or its stock plan administrator. If a participant does not or is
not permitted to designate a beneficiary, or if no designated beneficiary is
living on the date any amount becomes payable under this Plan, such payment will
be made to the legal representatives of his or her estate, which will be deemed
to be his or her designated beneficiary under this Agreement.

6.13 Recovery Policy. Notwithstanding any other provisions in the Plan, any
Award which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any recoupment policy adopted by the Company,
including a policy adopted by the Company in response to any such law,
government regulation or stock exchange listing requirement).

6.14 Section 409A. (a) The Plan and Awards granted under the Plan are intended
to be exempt from the requirements of Section 409A of the Code to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation 1.409A-1(b)(4), the exclusion applicable to stock
options, stock appreciation rights and certain other equity-based compensation
under Treasury Regulation 1.409A-1(b)(5), or otherwise. To the extent
Section 409A of the Code is applicable to the Plan or any Award granted under
the Plan, it is intended that the Plan and any Awards granted under the Plan
comply with the requirements of Section 409A of the Code. Notwithstanding any
other provision of the Plan or any Award granted under the Plan to the contrary,
the Plan and any Award granted under the Plan shall be interpreted, operated and
administered in a manner consistent with such intentions.

(b) Notwithstanding any other provision of the Plan to the contrary, the Board,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify the Plan
pursuant to Section 6.2 and any Award granted under the Plan so that the Award
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Committee makes no representations that Awards
granted under the Plan shall be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to Awards granted under the Plan.

6.15 Governing Law. This Plan, each Award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

6.16 Foreign Employees. Without amending this Plan, the Committee may grant
Awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of this Plan and, in furtherance of such purposes the Committee may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or its Subsidiaries operates or has
employees.

6.17 Data Protection. By participating in the Plan, a Participant consents to
the collection, processing, transmission and storage by the Company in any form
whatsoever, of any data of a professional or personal nature which is necessary
for the purposes of introducing and administering the Plan. The Company may
share such information with any Subsidiary, the trustee of any employee benefit
trust, its registrars, trustees, brokers, other third-party administrator or any
Person who obtains control of the Company or acquires the Company or a
Subsidiary which employs the Participant.

 

13